Citation Nr: 0025067	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  94-13 832A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a right eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from March 1982 to March 
1985.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1994 rating decision, in which the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied service connection for 
aggravation of pre- service injury to the right eye.  The 
Board remanded this case in July 1997 and April 1999.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been obtained.

2.  The appellant has reported a history of retinal tear with 
subsequent decrease in visual acuity at the age of 11 or 12.

3.  Medical opinion of record clearly and unmistakably 
establishes that the appellant manifested a macula scar of 
the right eye with secondary exotropia prior to service.

4.  Medical opinion of record indicates that any increase in 
severity of right eye macula scar with exotropia in service 
was likely due to the natural progress of the disability.

5.  Right dry eye was incurred in service.

6.  Right refractive error is not a disease or injury for VA 
compensation purposes.

7.  The appeal does not involve any question of such medical 
complexity or controversy as to necessitate an advisory 
medical opinion.



CONCLUSIONS OF LAW

1.  Right eye macula scar and exotropia clearly existed prior 
to service, and was not aggravated by service.  38 U.S.C.A. 
§§ 1110, 1111, 1131, 1133, 1153, 5107(a) (West 1991 & Supp. 
1996); 38 C.F.R. §§ 3.306(a), (b) (1999).

2.  Right refractive error was not incurred or aggravated in 
service.  38 C.F.R. § 3.303(c) (1999).

3.  Right dry eye was incurred in service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 1991 & Supp. 1996).

2.  Referral of this matter for an advisory opinion by an 
independent medical expert is not warranted.  38 U.S.C.A. 
§§ 5109(a), 7109(a) (West 1991); 38 C.F.R. § 3.328(a), 
20.901(d) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that his right eye disability was 
permanently aggravated during his active military service.  
His allegations and the evidence of record, when viewed in 
the light most favorable to his claim, are sufficient to well 
ground his claim within the meaning of 38 U.S.C.A. § 5107(a).  
See Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  See also 
Hensley v. West, 212 F.3d. 1255, 1261 (Fed.Cir. 2000) (the 
burden of persuasion for establishing a well grounded claim 
is unique, and uniquely low).  As such, the VA has a duty to 
assist him in the development of his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); Morton v. West, 12 Vet.App. 477, 486 
(1999). 

In this case, the RO has attempted to obtain all relevant 
treatment records identified by the appellant as pertinent to 
his claim on appeal.  The RO obtained his service medical 
records, but was unable to locate his entrance examination 
despite employing reasonably exhaustive measures.  The RO has 
also scheduled him for a hearing before the undersigned and 
provided him VA visual examination with benefit of review of 
his claims folder.  Finally, the RO also requested that the 
appellant provide authorization to obtain his relevant 
treatment records from Doctors Hospital in Corpus Christi, 
Texas, but the appellant failed to respond.  These records, 
which clearly were relevant to the claim on appeal, may have 
contained medical evidence supportive of his claim.  See Wood 
v. Derwinski, 1 Vet.App. 190, 193 (1991) (the duty to assist 
is not an unlimited duty, or a "one way street"); Hayes v. 
Brown, 5 Vet.App. 60, 68 (1993) (a claimant must cooperate by 
providing information within his control).  Accordingly, VA 
has no further duty under 38 U.S.C.A. § 5107(a).

According to his statements and testimony of record, the 
appellant concedes that he was hospitalized at the age of 11 
or 12 at Doctors Hospital in Corpus Christi, Texas due to a 
"retinal tear."  He has consistently denied undergoing 
surgery.  He currently denies incurring any permanent 
disability such as vision loss associated with the original 
injury.  He indicates that his right eye disability was 
asymptomatic upon his enlistment in the military.  He alleges 
that his exposure to chemicals in gas chamber drills 
permanently aggravated his right eye disability with the 
onset of symptoms such as eye floaters, dry eye, burning 
sensation and decreased visual acuity.

The appellant's service medical records do not include his 
enlistment examination.  He was first seen with complaint of 
right eye problems in July 1984.  At that time, he complained 
of decreased distance and near vision, as well as occasional 
itching sensation, in the morning for a period of three 
weeks.  He denied burning sensation.  He reported that his 
last examination was two years previously.  He also reported 
a pre- service history of incurring retinal damage with 
decreased visual acuity in the right eye after being hit with 
a dirt clod.  Physical examination of the right eye revealed 
partial and slow reaction of the pupil, a trauma scar 
temporal to the disc and extending into the macula, low 
tension by finger (TBF), a few follicles inferior to 
palpebral conjunctiva and several palillae superior to 
palpebral conjunctiva.  He was given an impression of 
astigmatism, decreased vision due to trauma and dry eye 
problem.  He was prescribed Vasocon on an as needed basis 
(PRN) with a recommendation for follow- up treatment if no 
subjective increase in visual acuity.  There is no record of 
follow- up treatment.  On his separation examination, dated 
in February 1985, he denied complaint of "eye trouble" but 
did report his pre- service history of an eye injury.  His 
physical examination revealed uncorrected right eye distant 
vision of 20/100, near vision of 20/200, passing score on 
color vision testing and a "normal" clinical evaluation of 
the "eyes - general."

The record next shows a January 1989 quadrennial examination 
for the U.S. Army reserves.  At that time, the appellant 
complained of "eye trouble" and reported a history of a 
two-week hospitalization at Doctors' Hospital in Corpus 
Christi, Texas at the age of 11 or 12.  He indicated that he 
was hit in the eye with a dirt ball which, he was told, 
caused "permanent damage to retina."  He did not undergo 
surgery.  His examination revealed uncorrected right eye 
distant vision of 20/100, near vision of 20/60 and normal 
score on color vision testing.  His general examination of 
the right eye revealed retinal scarring with an impression of 
retinal damage secondary to old injury.  He was seen in 
November 1989 after failing a driver's test.  His physical 
examination was significant for right eye exotropia, sluggish 
pupil reflex, vitrea debris and scarring at the disc 
extending into the macular area.  He was given diagnoses of 
right eye trauma and amblyopic right eye with exotropia. 

A November 1995 VA visual examination revealed the 
appellant's complaints of occasional floaters and flashes in 
both eyes for approximately one year.  His physical 
examination was significant for uncorrected right eye near 
vision of 20/200 and distant vision of 20/300.  There were 25 
diameters of exotropia, a 1 millimeter temporal pannus, 
marked peripapillary scarring and scarring in the papillary 
macular bundle and macula.  There was also lattice 
degeneration with multiple thin areas and some retinal holes.  
Diagnoses included refractive error, macular scar and lattice 
degeneration with holes.

In June 1999, the appellant was afforded VA eye examination 
with benefit of review of his claims folder.  He complained 
of poor vision since his initial right eye injury, burning 
eyes with constant mucoid discharge and foreign body 
sensations, occasional right eye pain and floaters.  His 
physical examination revealed uncorrected near vision acuity 
of 20/400 and far vision acuity of 20/200.  There were 20 
diopters of exotropia of the right eye, cortical spoking 
cataract, peripapillary scar extending throughout the 
papillomacular bundle into the macula and lattice 
degeneration with the retinal holes.  He was given diagnoses 
of refractive error, exotropia, asymmetric Hertel readings 
with the normal range of asymmetry, dry eyes, cortical 
spoking cataract of the right eye, macula scar of the right 
eye and lattice degeneration with retinal holes. 

Upon review of the record, the examiner commented that the 
previous eye examinations of record revealed diagnoses of 
refractive error, exotropia, dry eyes and macula scar.  The 
examiner opined that the macula scar "definitely" pre- 
existed service and that the exotropia was a "natural 
consequence" of the macula scar.  It was noted that the 
macula scar appeared stable in service and that it was "not 
clear" whether the exotropia increased while in service but, 
by judging from the time of the initial injury to the present 
time, the examiner offered opinion that "the amount of 
exotropia is consistent with normal progression."  It was 
further noted that there was no mention of strabismus in the 
report of medical examinations.  The examiner further opined 
that it was impossible to state with certainty when the 
refractive error and dry eyes first occurred.  

Service connection is established by evidence of 1) a current 
disability as provided by a medical diagnosis; 2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and 3) a nexus, or link, between the in- 
service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet.App. 465 (1994); Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  Where there is an approximate balance 
of positive and negative evidence regarding the merits of a 
claim, the appellant is entitled a favorable determination 
based upon the benefit of doubt.  38 U.S.C.A. § 5107(b) (West 
1991).

As to the second Caluza requirement of the incurrence of a 
disease or injury during service, the Board notes that a 
veteran will be considered to have been in sound condition 
when examined, accepted and enrolled in service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 C.F.R. § 3.304(b) (1999).  
Determination of the existence of a pre- existing condition 
must be supported by contemporaneous evidence, or recorded 
history in the record, which provides a sufficient factual 
predicate to support a medical opinion.  Miller v. West, 11 
Vet.App. 345, 348 (1998).

In this case, the appellant's enlistment examination has been 
unavailable.  However, the appellant concedes that he 
incurred "retinal damage" to his right eye prior to 
service.  In service, an ophthalmic examination confirmed 
that he had a pre- existing injury manifested by a trauma 
scar temporal to the disc and extending into the macula.  A 
June 1999 VA visual examination, with benefit of review of 
the claims folder, also found that he entered service with a 
macula scar of the right eye with secondary exotropia.  Based 
upon the above- mentioned medical evidence, the Board 
concludes that there is clear and unmistakable evidence that 
the appellant manifested a macula scar of the right eye with 
secondary exotropia prior to service.  38 C.F.R. § 3.304(b) 
(1999).  He currently denies that he experienced decreased 
visual acuity in the right eye prior to entering service, but 
in the medical history he provided in July 1984 he conceded 
visual impairment prior to service.  In any event, the 
medical evidence clearly and unmistakably shows the existence 
of a macula scar of the right eye with secondary exotropia 
prior to service.  Thus, it must be determined is whether 
this preexisting right eye disorder was aggravated during his 
active military service.  See 38 U.S.C.A. § 1153 (West 1991).

In general, a pre- existing injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability in service, unless there 
is a specific finding that the increase in disability is due 
to the natural progress of the disease.  38 C.F.R. § 3.306(a) 
(1999).  In the case of wartime service and peacetime service 
after December 1946, clear and unmistakable evidence (obvious 
or manifest) is required to rebut the presumption of 
aggravation where the pre- service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  38 C.F.R. § 3.306(b) (1999).

However, aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R.  § 3.306(b) (1999).  
Temporary or intermittent flare- ups during service of a 
preexisting disease or injury is not considered "aggravation 
in service" unless the underlying condition, as contrasted 
to symptoms, has worsened.  Hunt v. Derwinski, 1 Vet.App. 
292, 297 (1991).  Where, at the merits stage, the record 
establishes that a disease or injury did not undergo 
permanent increase in disability during service, the 
presumption of aggravation provided for in 38 C.F.R. 
§ 3.306(a), (b) does not apply.  Maxson v. West, 12 Vet.App. 
453, 459-60 (1999).

In this case, the evidence of record clearly and unmistakably 
shows that the appellant entered service with a pre- existing 
right eye disability manifested by a macula scar with 
secondary exotropia.  In June 1999, a VA examiner, based upon 
review of the claims folder, opined that the macular scar 
remained stable throughout service and that any increased 
exotropia in the right eye was likely due to the natural 
progress of the disability.  The examiner also concluded that 
any opinion as to the onset of dry eye and refraction error 
would require resort to speculation.  This opinion does not 
affect the Board's decision with respect to refractive error, 
since this disorder is not considered a disability for VA 
compensation purposes.  38 C.F.R. § 3.303(c ).  With respect 
to right dry eye, while there is the aforementioned medical 
opinion, there are also medical records showing that this 
disorder was first noted in service and has been confirmed 
post- service.  On the question of whether right dry eye was 
incurred in service, the evidence is in relative equipoise.  
With application of the benefit of the doubt rule, the claim 
for service connection for right dry eye is allowed.

The Board also acknowledges that, in the Written Brief 
Presentation dated in August 2000, the appellant's accredited 
representative requested an independent medical opinion "in 
order to ensure due process and extend every element of the 
benefit of the doubt rule."  The representative did not 
argue as to why this case involved an issue of "medical 
complexity or controversy" and the Board finds that the 
questions raised by the record have been adequately answered 
by the VA eye examiner who examined the appellant in 1999.  
See 38 C.F.R. § 3.328(a) (1999).  The record does not reflect 
a medical controversy or suggest that the issue is of such 
complexity as to require an independent medical opinion.  
Accordingly, the Board declines to obtain the requested 
independent medical opinion.  38 U.S.C.A. §§ 5109(a), 7109(a) 
(West 1991); 38 C.F.R. § 3.328(a), 20.901(d) (1999).


ORDER

Service connection for right macula scar with exotropia eye 
is denied.

Service connection for right refractive error is denied.

Service connection for right dry eye is allowed.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

